Exhibit 10.26

First Amendment

to the

Deferred Compensation Plan for Directors and Executives
of Midland States Bancorp, Inc.

(As Amended and Restated Effective December 31, 2015)

 

Whereas,  Midland States Bancorp, Inc. (the “Company”) maintains the Deferred
Compensation Plan for Directors and Executives of Midland States Bancorp, Inc.
as amended and restated effective December 31, 2015 (the “Plan”);

Whereas,  pursuant to Section 9 of the Plan, the Company’s board of directors
(the “Board”) may, in its sole discretion, amend the Plan from time to time;

Whereas, the Board has previously delegated to the Company’s Bank Compensation
and Benefits Committee (the “Committee”) the authority to (1) construe and
interpret the Plan, (2) promulgate, amend and rescind rules and regulations
relating to the implementation, administration and maintenance of the Plan, and
(3) subject to the terms and conditions of the Plan, make all determinations
necessary or advisable for the implementation, administration and maintenance of
the Plan including, without limitation, determining the eligible executives and
correcting any technical defect(s) or technical omission(s), or reconciling any
technical inconsistencies, in the Plan; and

Whereas,  pursuant to the Board’s delegation of authority, the Committee
believes it is appropriate to amend the Plan to allow for limited cashouts of
small account balances, in accordance with applicable provisions of the Treasury
regulations, to ease the administration of the Plan;

Now, therefore, effective as of August 15, 2016, the Plan be and hereby is
amended in the following particulars:

1.The following new Section 7.6 shall be added to the Plan as a part thereof
immediately following the existing Section 7.5 of the Plan:

“Limited Cashouts.  Notwithstanding any provision of the Plan or any Participant
election to the contrary, the Committee may accelerate payment of a
Participant’s  Subaccount(s) to the extent that (i) the aggregate amount of the
Participant’s  Subaccount(s) does not exceed the applicable dollar amount under
Section 402(g)(1)(B) of the Code, (ii) the payment results in the termination of
the Participant’s entire interest in the Plan and any plans that are aggregated
with the Plan pursuant to Treas. Reg. Section 1.409A-1(c)(2), and (iii) the
Committee’s decision to cash out the Participant’s  Subaccount is evidenced in
writing no later than the date of payment.”

2.In all other respects the Plan shall remain in full force and effect.

In witness whereof, the Committee has caused this First Amendment to be executed
by its duly authorized representative this 15th day of August, 2016.

 

 

 

 

 

 

Bank Compensation and Benefits Committee

 

 

 

 

 

 

By:

/s/ Sharon Schaubert

 

 

 

 

 

 

Its:

SVP Banking Services

 



--------------------------------------------------------------------------------